           Case 1:17-cv-09268-VEC-RWL Document 178 Filed 12/06/19 Page 1 of 4



RICHARD D. EMERY
                            EMERY CELLI BRINCKERHOFF & ABADY LLP                                               DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                               ATTORNEYS AT LAW                                         ALISON FRICK
JONATHAN S. ABADY                          600 FIFTH AVENUE AT ROCKEFELLER CENTER                            DAVID LEBOWITZ
EARL S. WARD                                              10TH FLOOR                                         DOUGLAS E. LIEB
                                                  NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                            ALANNA KAUFMAN
HAL R. LIEBERMAN                                                                                           EMMA L. FREEMAN
                                                      TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                                           DAVID BERMAN
                                                      FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                                          HARVEY PRAGER
                                                       www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                                         SCOUT KATOVICH
KATHERINE ROSENFELD                                                                                          NICK BOURLAND
DEBRA L. GREENBERGER                                                                                      ANDREW K. JONDAHL
ZOE SALZMAN
SAM SHAPIRO



          MEMO ENDORSED
                                                                                                USDC SDNY
                                                                                                DOCUMENT
                                                                    December 6, 2019            ELECTRONICALLY FILED
                                                                                                DOC #:
    By ECF                                                                                      DATE FILED: 12/6/2019

    The Honorable Valerie E. Caproni
    United States District Judge
    Southern District of New York

                      Re:      Conti v. Doe, No. 17-CV-9268

    Your Honor:

                     We write on behalf of Defendant John Doe to seek leave of the Court to reopen
    the deposition of nonparty witness Amber Blum for 90 minutes, by video, in light of material
    new information that calls into question the truthfulness of her prior testimony, demonstrates her
    bias as a witness, and sheds light on important issues concerning Mr. Doe’s defense of
    substantial truth to Plaintiff Paul Conti’s defamation claim. Because Ms. Blum is a nonparty
    witness beyond the Court’s subpoena power whose appearance at trial is in no way guaranteed, it
    is critical that Mr. Doe be able to explore this new information through deposition testimony. As
    noted in the parties’ November 27 status report, we had planned to raise this issue at the
    scheduled December 6 status conference and do not want to delay any further.1

                    Ms. Blum is Dr. Conti’s executive assistant and a key witness in this case. Her
    duties included managing Dr. Conti’s calendar of appointments with patients, including Mr. Doe;
    booking Dr. Conti’s travel; communicating with him on all matters while he was away from the
    office; and handling nearly all communications about Mr. Doe’s prescriptions through Mr. Doe’s
    own assistant. Her testimony bears most directly on the issue of substantial truth, a key defense
    to Dr. Conti’s defamation claim. The allegedly defamatory statements in suit include Mr. Doe’s
    assertions that Dr. Conti “abandoned” Mr. Doe in treatment, committed “malpractice” or
    “misconduct,” and fired Mr. Doe as a patient under false pretenses when Mr. Doe’s parents
    “caught” Dr. Conti in that wrongdoing. To the extent those statements can be construed as
    factual in nature, they appear to refer, at least in part, to: (i) Dr. Conti’s frequent travel,

1
         Because we seek leave to conduct fact discovery beyond the deadline set by the Court, which has passed
with limited exceptions (see Dkt. #116), we have addressed this request to Your Honor, rather than to Magistrate
Judge Lehrburger, to whom discovery disputes have been referred.
     Case 1:17-cv-09268-VEC-RWL Document 178 Filed 12/06/19 Page 2 of 4
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

unavailability to meet in person with Mr. Doe, and conduct while abroad; and (ii) Dr. Conti’s
repeated failure to timely fill prescriptions for psychoactive medication on which Doe was
dependent, leading, in one case, to a highly stressful incident in which Dr. Conti called in a
prescription late and was unreachable while Mr. Doe’s parents waited for the medication.

               Within the last four weeks, an investigator retained by this firm spoke with a
witness who stated that Ms. Blum lives in a house that Dr. Conti owns and appears to have
purchased for her benefit. In mid-2016, we believe, Ms. Blum selected a house for purchase by
Dr. Conti, around the time she informed her then-husband she was leaving him. On November
28, 2016, Dr. Conti purchased the house. We are informed that Ms. Blum left her then-husband
and moved into the house on December 2, 2016, the same week Dr. Conti purchased it; that Ms.
Blum continues to live in the house today; and that Dr. Conti stores one of his vehicles in the
house’s garage. In May 2017, Dr. Conti conveyed title to the house from himself to an LLC of
which he was the manager and of which we believe him to be the ultimate beneficial owner. We
have no information about whether Ms. Blum pays rent on the house.

               The new information we have learned about Ms. Blum’s living situation is
therefore highly material to this case, for the following reasons:

                Underlying Events. To the extent that Doe’s assertions of “abandonment” may be
construed as statements of fact asserting that Dr. Conti was not sufficiently available to him
because of his extensive travel away from Portland, their truth or falsity depends in part on
where Dr. Conti traveled, how often, and why, and how unavailable Dr. Conti was and why. As
Dr. Conti’s executive assistant, Ms. Blum is the single most knowledgeable nonparty witness on
those subjects.

                We know that Dr. Conti, who lives in Portland and is married, traveled frequently,
that Ms. Blum arranged his travel, and that she sometimes traveled with him. What we did not
know when we took Ms. Blum’s deposition is that Ms. Blum’s relationship with Dr. Conti is not
limited to the office. At the very least, she lives in a home that he owns; the circumstances
suggest the possibility of a deeper personal relationship. Either way, we did not know about this
non-work relationship because, as described below, in her deposition, Ms. Blum concealed the
fact that she resides in a home owned by Dr. Conti. Doe is entitled to explore the nature of the
relationship between Dr. Conti and Ms. Blum as it relates to the reasons for and extent of his
unavailability, what Ms. Blum knew about those matters, and whether she and Dr. Conti had
reason to conceal or misrepresent his or their travel plans or availability during the relevant
period in ways that would support Doe’s assertions that Conti “abandoned” him or engaged in
other “misconduct.”

                The nature of Ms. Blum’s relationship with Dr. Conti is also important to
understand the failure to timely fill Mr. Doe’s prescription on March 28, 2017 (a few months
after Ms. Blum moved into the house Dr. Conti bought). Dr. Conti previously acknowledged in
writing that he called in the prescription late, and that that led Mr. Doe’s parents to become upset
with Dr. Conti. Dr. Conti’s colleagues also stated as much in contemporaneous writings. At his
deposition, however, Dr. Conti claimed that he had not called the prescription in late. Mr. Doe’s
medical chart contains an unusual entry by Ms. Blum—the only such entry she ever made—
      Case 1:17-cv-09268-VEC-RWL Document 178 Filed 12/06/19 Page 3 of 4
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 3

indicating that Dr. Conti called in the prescription after Doe and his parents complained to Ms.
Blum that the prescription was late. Def. Ex. 1058. Contemporaneous texts state that Ms. Blum
herself, who is not a physician, called in the prescription that day. Def. Ex. 1033.

                Given the conflicting accounts of Dr. Conti and his colleagues about what
happened with the prescription and who was to blame, and their clear relevance to Doe’s
statement that Dr. Conti’s treatment of him was substandard, Mr. Doe is entitled to explore
whether Dr. Conti was covering for a mistake by Ms. Blum, whether Ms. Blum was covering for
a mistake by Dr. Conti, or something else—and why. The nature of their personal relationship is
relevant to that question. The nature of their personal relationship is also relevant to whether Ms.
Blum was in fact incapable of reaching Dr. Conti for an extended period on the date in question,
as she claimed at time.

               Credibility. At her deposition on May 8, 2019, which lasted less than four-and-a-
half hours, Ms. Blum was asked the following questions and gave the following answers:

               Q:      Do you know if [Dr. Conti] owns any real estate?
               A:      I believe so.
               Q:      So, what do you know about any ownership of real estate by Dr. Conti?
               A:      His home.
               Q:      Okay. Do you know if he owns real estate other than his home?
               A:      No.

Blum Tr. 51:18-52:2. The information we have received strongly suggests that Ms. Blum’s
testimony was false or misleading. Ms. Blum does know that Conti owns real estate other than
his home—because she lives in it and, it appears, selected it for him to purchase. Mr. Doe is
entitled to examine her further on this subject.

               Bias. To say the least, it is atypical for a doctor’s executive assistant to live in a
house that he owns and picked out with her for her apparent benefit, and where he stores one of
his personal vehicles. Mr. Doe is entitled to understand whether Ms. Blum may have reasons
other than her employment to be biased in Dr. Conti’s favor.

                Under these circumstances, Mr. Doe is entitled to reopen Ms. Blum’s deposition
to address this subject. See, e.g., Sloup v. Loeffler, No. 05-CV-1766, 2007 WL 9719263, at *1
(E.D.N.Y. July 27, 2007) (“Courts will typically reopen a deposition where there is new
information on which a witness should be questioned.”); Ganci v. U.S. Limousine Serv., Ltd., No.
10-CV-3027, 2011 WL 4407461, at *2 (E.D.N.Y. Sept. 21, 2011) (reopening deposition of
nonparty witness for two hours in response to new information obtained from FOIL requests).
We propose to do so by video in the interest of efficiency because Ms. Blum lives in Oregon.

                We have conferred with counsel for Dr. Conti on this issue. While not denying
the factual accuracy of the new information we have learned, counsel for Dr. Conti has declined
to consent to reopening the deposition, arguing that the information can be used “during cross.”
This position is without merit. Mr. Doe cannot be guaranteed an opportunity to use the material
“during cross” because there may not be a cross. Ms. Blum is thousands of miles beyond the
            Case 1:17-cv-09268-VEC-RWL Document 178 Filed 12/06/19 Page 4 of 4
       EMERY CELLI BRINCKERHOFF & ABADY LLP
       Page 4

       subpoena power of the Court. See Fed. R. Civ. P. 45(c). Mr. Doe took her deposition in part to
       perpetuate her testimony for use at trial. Even if Dr. Conti presently intends to bring Ms. Blum
       to New York as a trial witness, there is no guarantee that he will choose to do so and no
       guarantee that Ms. Blum will still be his employee or otherwise under his control at the time of
       trial. If Dr. Conti changes his mind or Ms. Blum no longer works for him whenever trial occurs,
       Mr. Doe will have no ability to examine Ms. Blum about this material information.

                      Finally, no delay or other prejudice to Dr. Conti will result from reopening the
       deposition. Mr. Doe previously consented to reopen the deposition of his current treating
       psychiatrist, Dr. Michael Jenike, to allow Dr. Conti’s counsel to conduct limited follow-up. Mr.
       Doe proposes to complete the reopened deposition by January 22, 2020, the recently extended
       deadline for expert discovery, Dkt. #177, which will have no effect on any other deadline set by
       the Court.

This request is referred to Magistrate Judge               Respectfully submitted,
Lehrburger for decision. If Magistrate Judge
Lehrburger grants the request to reopen the                /s/
deposition, it must be taken before the expert
discovery deadline of January 22, 2020.                    Andrew G. Celli, Jr.
                                                           Katherine Rosenfeld
SO ORDERED.                                                Douglas E. Lieb



                               12/6/2019
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
